 


114 HR 1910 IH: Put a Woman on the Twenty Act of 2015
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1910 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2015 
Mr. Gutiérrez introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require the Secretary of the Treasury to convene a panel to solicit recommendations for and select a portrait of a woman to be used in a redesign of the $20 Federal Reserve note. 
 
 
1.Short titleThis Act may be cited as the Put a Woman on the Twenty Act of 2015. 2.Selection of a portrait for the $20 Federal Reserve noteThe Secretary of the Treasury shall make such arrangements as are necessary to convene a panel of United States citizens to solicit recommendations from the public for a portrait of a woman to be used in a redesign of the $20 Federal Reserve note. The panel shall submit a recommendation to the Secretary of the Treasury on a date determined by the Secretary.  
 
